Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 3, 4, 5, 8, 9, 11 under 35 U.S.C. 102(a)(2) and claims 10, 11, 12, 13, and 19 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ arguments.
Claims 1, 8, 9, 13, 14, 19, and 20 have been amended and claim 7 has been cancelled.  Thus, claims 1-6 and 8-20 are presented for examination.

Allowable Subject Matter
Claims 1-7 and 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Song et al. [U.S. Patent Publication 2016/0146619], discloses a V2V messaging system for vehicles on a road (figure 1 as well as paragraphs 0041-0044 and 0060), the transmission of information to a following vehicle from a leading vehicle regarding the leading vehicle’s navigational path (paragraph 0060), and a leading vehicle uploading information regarding current traffic conditions to a remote server (paragraph 0063) which then uploads the information to a following vehicle (paragraph 0067).  However, no art of record discloses determining which of a first and second vehicle has a longer driving distance for the particular road link and the unsubscribing of a vehicle when it has left a road link.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689